EXHIBIT 21 LIST OF SUBSIDIARIES OF THE COMPANY 2089279 Ontario, Inc. 2248848 Ontario, Inc. 3065619 Nova Scotia Company 3241287 Nova Scotia Company 3901858 Canada Inc. 896988 Ontario Inc. Accupath Diagnostic Laboratories, Inc. dba US LABS Beacon Laboratory Benefit Solutions, Inc. Centrex Clinical Laboratories, Inc. Clipper Holdings, Inc. Colorado Coagulation Consultants, Inc. Correlagen Diagnostics, Inc. Cytometry Associates, Inc. DCL Acquisition, Inc. DCL Medical Laboratories, LLC DCL Sub LLC Decision Diagnostics LLC (aka DaVinici/Medicorp LLC) Diagnostic Services, Inc. DIANON Systems, Inc. Dynacare - Gamma Medical Laboratories Dynacare Company Dynacare G.P. Inc. Dynacare Holdco LLC Dynacare Laboratories Limited Partnership Dynacare Laboratories Inc. Dynacare Northwest Inc. Dynacare Realty Inc. DynaLifeDX Diagnostic Laboratory Services Endocrine Sciences, Inc. Esoterix Clinical Trials Services BVBA (“Esoterix BVBA”) Esoterix Genetic Laboratories, LLC (dba Genzyme Genetics) Esoterix Genetic Laboratories Japan GK Esoterix, Inc. Execmed Health Services Inc. FirstSource Laboratory Solutions, Inc. Gamma-Dynacare Central Medical Laboratories GP Inc. Gamma-Dynacare Central Medical Laboratory Limited Partnership GDML Medical Laboratories Inc Genzyme Genetic Counseling, LLC Glen Ames LLP HH/DL, L.P. HHLA Lab-In-An-Envelope, LLC Home Healthcare Laboratory of America, LLC IDX Pathology, Inc Lab Delivery Service of New York City, Inc. Lab Newco Two, Inc. Labwest, Inc. LabCorp Development Company LabCorp Limited LabCorp Tennessee LLC Laboratory Corporation of America (LCA) Laboratory Corporation of America Holdings (LCAH) LCAH Clipper, LP LDS Diagnostic Laboratories Inc Litholink Corporation MD Datacor Inc. Monogram Biosciences, Inc. Monogram Biosciences – France SAS Monogram Biosciences UK Limited National Genetics Institute New Imaging Diagnostics, LLC New Molecular Diagnostics Ventures LLC NWT Inc. PA Labs, Inc. Path Lab, Inc. d/b/a LabCorp Persys Technology Inc. Protedyne Corporation Protedyne Ltd. SW/DL LP Tandem Labs Inc. The Biomarker Factory, LLC Tri-State Clinical Laboratory Services, LLC United/Dynacare LLC Viro-Med Laboratories, Inc. Dynacare non-operating entities identified subsequent to the acquisition of Dynacare Inc. on July 25, 2002 1004679 Ontario Limited 3024539 Nova Scotia Company 563911 Ontario Limited 794475 Ontario Inc. 829318 Ontario Limited 854512 Ontario Limited 879606 Ontario Limited 900747 Ontario Ltd. 925893 Ontario Limited 942487 Ontario Ltd. 942489 Ontario Ltd. 942491 Ontario Limited 942492 Ontario Ltd. 947342 Ontario Ltd. 949235 Ontario Ltd. 958069 Ontario Inc. 977681 Ontario Inc. 978550 Ontario Ltd. 978551 Ontario Ltd. Amherstview Medical Centre Developments Inc. DHG Place Du Centre Clinique Dynacare Canada Inc. Dynacare International Inc. Dynacare US Financing LLC Glen Davis Equities Ltd. L.R.C. Management Service Inc. Lawrence-Curlew Medical Centre Inc. Roselat Developments Limited St. Joseph's Health Centre Stockwin Corporation Ltd. Thistle Place Care Corp. Toronto Argyro Medical Laboratories Ltd. Woodstock Medical Arts Building Inc.
